                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,
                                                                        8:18CR176
                        Plaintiff,
                                                                         ORDER
         vs.

JOSE CORRAL-AGUILAR

                        Defendant.


        This matter is before the court on the defendant’s Unopposed Motion to Continue [37].
Counsel is engaged in negotiations with the government and seeks additional time to resolve this
matter short of trial. For good cause shown,

       IT IS ORDERED that the defendant’s Unopposed Motion to Continue [37] is granted as
follows:

         1. The jury trial, now set for June 25, 2019, is continued to July 30, 2019.

         2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of justice
will be served by granting this continuance and outweigh the interests of the public and the
defendant in a speedy trial. Any additional time arising as a result of the granting of this motion,
that is, the time between today’s date and July 30, 2019, shall be deemed excludable time in
any computation of time under the requirement of the Speedy Trial Act. Failure to grant a
continuance would deny counsel the reasonable time necessary for effective preparation, taking
into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A) & (B)(iv).

         3. No further continuances will be granted without a hearing before the Magistrate
Judge.

         Dated this 18th day of June 2019.


                                               BY THE COURT:

                                               s/Susan M. Bazis
                                               United States Magistrate Judge
